           Case 1:18-vv-01619-UNJ Document 39 Filed 10/27/20 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1619V
                                          UNPUBLISHED


    KELSEY RATHJEN,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: September 24, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

        On October 19, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”)
resulting from the influenza vaccination she received on October 19, 2015. Petition at 1,
¶ 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On October 25, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her GBS. On September 24, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $185,736.65,
representing $180,000.00 for her pain and suffering, $5,565.23 for her past

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01619-UNJ Document 39 Filed 10/27/20 Page 2 of 5



unreimbursable expenses, and $171.42 for “payment of an outstanding bill for services
provided to [P]etitioner by Carepoint Outpatient Blue Sky Neurology, PLLC.” Proffer at 1-
2. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award $185,736.65 as
follows:

               1. A lump sum payment of $185,565.23, representing $180,000.00 for
        Petitioner’s pain and suffering and $5,565.23 for Petitioner’s actual
        unreimbursable expenses in the form of a check payable to Petitioner; and

             2. A lump sum payment of $171.42, representing compensation for
        payment of an outstanding bill for services provided to Petitioner by
        Carepoint Outpatient Blue Sky Neurology, PLLC in the form of a check
        payable jointly to Petitioner and

                    BSNOP – Carepoint Outpatient Blue Sky Neurology PLLC
                                      P.O. Box 17528
                                  Denver, CO 80217-7528

Petitioner agrees to endorse this check to Carepoint Outpatient Blue Sky Neurology
PLLC.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
          Case 1:18-vv-01619-UNJ Document 39 Filed 10/27/20 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
KELSEY RATHJEN,                           )
                                          )
                  Petitioner,             )
                                          )                   No. 18-1619
v.                                        )                   Chief Special Master Corcoran
                                          )                   ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On October 25, 2019, respondent filed a Rule 4(c) Report, in which he conceded that

petitioner experienced the onset of Guillain-Barre syndrome within the time period set forth in

the Vaccine Injury Table, following her receipt of an influenza vaccine administered on October

19, 2015; that the records show that the case was timely filed; that the vaccine was received in

the United States; and that petitioner satisfies the statutory severity requirement by suffering the

residual effects or complications of her injury for more than six months after vaccine

administration. ECF No. 21. That same day, the Court issued a Ruling on Entitlement, finding

that petitioner is entitled to compensation. Docket No. 22.

       I. Items of Compensation

       A. Pain and Suffering

       Respondent proffers that the Court should award petitioner a lump sum of $180,000.00

for her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4).

Petitioner agrees.
            Case 1:18-vv-01619-UNJ Document 39 Filed 10/27/20 Page 4 of 5




       B. Past Unreimbursable Expenses

       Respondent proffers that the Court should award petitioner the following payments for

past unreimbursable expenses, as provided under 42 U.S.C. § 300aa-15(a)(1)(A):

             1. A lump sum of $5,565.23, which amount represents compensation for past
             unreimbursable expenses.

             2. A lump sum of $171.42, which amount represents payment of an outstanding bill
             for services provided to petitioner by Carepoint Outpatient Blue Sky Neurology
             PLLC.

Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II. Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

The parties recommend that the compensation provided to Kelsey Rathjen should be made

through a combination of lump sum payments as described below, and request that the Special

Master’s decision and the Court’s judgment award the following: 1

       A.       A lump sum payment of $185,565.23, representing compensation for pain and

suffering ($180,000.00), and past unreimbursable expenses ($5,565.42), in the form of a check

payable to petitioner, Kelsey Rathjen.

       B.       A lump sum payment of $171.42, which amount represents payment of an

outstanding bill for services provided to petitioner by Carepoint Outpatient Blue Sky Neurology

PLLC, in the form of a check payable jointly to petitioner, Kelsey Rathjen, and



       1
         Should petitioner die prior to entry of judgment, respondent reserves the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
future pain and suffering.


                                                2
          Case 1:18-vv-01619-UNJ Document 39 Filed 10/27/20 Page 5 of 5




                   BSNOP – Carepoint Outpatient Blue Sky Neurology PLLC
                                     P.O. Box 17528
                                Denver, CO 80217-7528

        Petitioner agrees to endorse the check to Carepoint Outpatient Blue Sky Neurology

PLLC.

                                            Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            HEATHER L. PEARLMAN
                                            Assistant Director
                                            Torts Branch, Civil Division

                                            s/ Claudia B. Gangi
                                            CLAUDIA B. GANGI
                                            Senior Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington D.C. 20044-0146
                                            Tel: (202) 616-4138
                                            claudia.gangi@usdoj.gov


Dated: September 24, 2020




                                               3
